Citation Nr: 0333095	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  99-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  The veteran died in November 1998, and the 
appellant is his widow.

By a March 1999 rating decision, the RO denied service 
connection for the cause of the veteran's death and denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  The appellant 
perfected an appeal to the Board.  By an October 2001 
decision, the Board affirmed the RO's denial of service 
connection for the cause of the veteran's death and stayed 
the 38 U.S.C.A. § 1318 claim.  The appellant gave notice of 
appeal of the October 2001 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2003, the appellant through counsel and the Secretary of the 
Department of Veterans Affairs VA filed a Joint Motion for 
Partial Remand to the Board.  The motion urged the Court to 
vacate and remand the October 2001 decision for failure of 
the Board to present sufficient reasons or bases to support 
its conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate the 
appellant's claim pursuant to 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  By Order signed July 30, 2003, the Court 
granted the motion, vacated that part of the Board's decision 
that denied service connection for the cause of the veteran's 
death, and remanded the matter for readjudication consistent 
with the motion.  Accordingly, this matter comes back before 
the Board.  

As noted in that part of the Board's October 2001 decision 
that was not vacated by the Court, the appellant's appeal 
included the issue of entitlement to DIC under 38 U.S.C.A. § 
1318, although the veteran was not rated as totally disabling 
for the statutory period.  The Board imposed a temporary stay 
on the adjudication of section 1318 claims in accordance with 
the instructions of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
In that decision, the Federal Circuit directed the VA to 
conduct expedited rulemaking which will either explain why 
certain regulations, notably 38 C.F.R. §§ 3.22 (2001) (the 
implementing regulation for 38 U.S.C.A. § 1318) and 20.1106 
(2001), are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  

Following completion of the directed rulemaking, the Federal 
Circuit reviewed the two statutes at issue once again.  In 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II),  after reviewing its holding in NOVA I, the 
Federal Circuit acknowledged that VA had determined that the 
two statutes at issue should be interpreted in the same way 
and had amended 38 C.F.R. § 20.1106 to provide that claims 
under section 1311(a)(2), like claims under 1318, will be 
decided taking into regard prior determinations issued during 
the veteran's lifetime.  The Federal Circuit held that VA 
could properly construe the "entitled to receive" language 
of sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.  The Federal Circuit also held that 
although VA could construe the language of the two statutory 
sections to foreclose the reopening of all total disability 
claims filed during the veteran's lifetime, except for 
"clear and unmistakable error" (CUE) claims, VA did not 
address why other grounds for reopening closed proceedings 
(in addition to CUE) should not also be allowed.  

The Federal Circuit revised the stay order imposed in NOVA I, 
directing VA to process all DIC claims to include 
"hypothetical entitlement" claims, except for claims under 
38 U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim on the grounds of new and material evidence, 
pending further rulemaking proceedings.  As the appellant in 
the instant appeal is not seeking to reopen a claim on the 
grounds of new and material evidence, her claim is no longer 
subject to a stay.  The Board, however, must defer 
disposition of the merits of the 38 U.S.C.A.   § 1318 claim 
until additional development is completed.  


REMAND

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant has not been provided with notice of the law and 
implementing regulations of the VCAA with respect to both 
claims.   The appellant also has not been provided with 
written notice of the information necessary to substantiate 
the claims, and what evidence, if any, would be gathered by 
the appellant, and which evidence would be provided by VA.  
Such notification must be provided-including notice that the 
appellant has a full year to respond to the VCAA notice.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).





Accordingly, this case is REMANDED for the following action:

1.  The claims folder should be reviewed 
to ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003), and any other applicable legal 
precedent.  This action should include 
written notice to the appellant and her 
representative of the provisions of the 
VCAA and the laws applicable to the cause 
of death claim and the 38 U.S.C.A. § 1318 
claim, as well as the roles of VA and the 
appellant in identifying and gathering 
evidence relevant to the claims per 
Quartuccio.  The appellant and her 
representative should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.    

2. Thereafter, the appellant's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the appellant and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



